Citation Nr: 1738852	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-43 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to reimbursement for vocational rehabilitation training and travel expenses outside the United States under the provisions of Chapter 31, Title 38, United States Code.  

(A separate decision will be issued with respect to the issues of entitlement to higher evaluations for migraine headaches, bilateral pes planus, cervical strain, and memory difficulties, anxiety and depression with adjustment disorder; service connection for a traumatic brain injury, a right knee disability, and posttraumatic stress disorder; and an effective date earlier than April 22, 2002 for the grant of service connection for anxiety and depression with adjustment disorder.)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1993 to June 1994 and from December 1998 to August 2000 and in the U.S. Military Academy from June 1994 to December 1998 with additional periods of U.S. Army Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination of the Vocational Rehabilitation & Employment Division (VR&E) of the Regional Office (RO) in Washington, District of Columbia, which denied the Veteran's request for reimbursement of training and travel expenses for a course at Oxford University.  Jurisdiction of the case is now before the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Central Office hearing.  A transcript of this hearing is of record.

In April 2017, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking reimbursement for training and travel expenses for an International Investment and Risk Management Program taken outside the United States at Oxford University.  He provided copies of relevant vocational rehabilitation documents; however, the Veteran's complete vocational rehabilitation folder is not currently associated with his claims folder.  On remand, his vocational rehabilitation folder should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete vocational rehabilitation and education file and associate the records with the claims file.  

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




